UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6515


JOHN MARVIN BALLARD,

                Plaintiff - Appellant,

          v.

TRACY JOHNS; DR. KAREN STEINOUR; CANDACE GREGORY; MR. K.
MCKOY; J. GODWIN; JUSTIN ANDREWS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:11-ct-03042-H)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Marvin Ballard, Appellant Pro Se.       Michael Bredenberg,
Jennifer Dee Dannels, FEDERAL MEDICAL CENTER, Butner, North
Carolina, Kimberly Ann Moore, OFFICE OF THE UNITED STATES
ATTORNEY, Rudolf A. Renfer, Jr., Assistant United States
Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Marvin Ballard appeals the district court’s order

granting Defendants’ motion to dismiss or, in the alternative,

for summary judgment, on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388   (1971),     and    denying   Ballard’s       motion      for    an   order

overruling Defendants’ objections to certain document production

requests.      Confining our review to the issues raised in the

informal brief, see 4th Cir. R. 34(b), we find no reversible

error and      affirm    the   district       court’s    judgment.       Ballard     v.

Johns,   No.    5:11-ct-03042-H       (E.D.N.C.         March   27,     2014).       We

dispense     with     oral     argument   because        the    facts       and   legal

contentions     are     adequately   presented      in    the   materials         before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2